Citation Nr: 0709236	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a cervical spine injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder with major depression with speech 
impediment, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased initial rating for 
gastroesophageal reflux disease (GERD) with hiatal hernia, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial rating for left ankle 
instability secondary to multiple eversion sprains, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased initial rating for residuals 
of a low back injury, L3-4 discectomy and degenerative 
changes, currently assigned a combined rating of 30 percent.

6.  Entitlement to an increased initial rating for 
hypertension, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable initial rating for status 
post septoplasty.

8.  Entitlement to a compensable initial rating for bilateral 
plantar fasciitis.

9.  Entitlement to a compensable initial rating for acne 
vulgaris.

10.  Entitlement to a compensable initial rating for 
temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 until April 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 




FINDING OF FACT

In a February 2007 signed statement, the veteran's 
representative reported that the veteran wished to withdraw 
all of his claims before the VA.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for 
entitlement to increased initial ratings for cervical spine 
disability, for psychiatric disability, for GERD disability, 
for left ankle disability, for low back disability, for 
hypertension, for septoplasty disability, for bilateral foot 
disability, for acne vulgaris disability, and for 
temporomandibular joint disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
February 2007 written statement, signed by the veteran's 
representative, the representative noted that he had talked 
with the veteran and that the veteran had told him that he 
wished to withdraw any and all issues on appeal at that time 
before the VA.  Accordingly, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to the claims, and the Board does not have 
jurisdiction to review the appeal for the claims.


	(CONTINUED ON NEXT PAGE)
ORDER

The claim for entitlement to an increased initial rating for 
residuals of a cervical spine injury, currently evaluated as 
20 percent disabling, is dismissed.

The claim for entitlement to an increased initial rating for 
post-traumatic stress disorder with major depression with 
speech impediment, currently evaluated as 30 percent 
disabling, is dismissed.

The claim for entitlement to an increased initial rating for 
GERD with hiatal hernia, currently evaluated as 10 percent 
disabling, is dismissed.

The claim for entitlement to an increased initial rating for 
left ankle instability secondary to multiple eversion 
sprains, currently evaluated as 20 percent disabling, is 
dismissed.

The claim for entitlement to an increased initial rating for 
residuals of a low back injury, L3-4 discectomy and 
degenerative changes, currently assigned a combined rating of 
30 percent is dismissed.

The claim for entitlement to an increased initial rating for 
hypertension, currently evaluated as 10 percent disabling, is 
dismissed.

The claim for entitlement to a compensable initial rating for 
status post septoplasty, is dismissed.

The claim for entitlement to a compensable initial rating for 
bilateral plantar fasciitis, is dismissed.

The claim for entitlement to a compensable initial rating for 
acne vulgaris, is dismissed.

	(CONTINUED ON NEXT PAGE)


The claim for entitlement to a compensable initial rating for 
temporomandibular joint dysfunction, is dismissed.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


